Exhibit Zones Announces Amendment to Merger Agreement With Zones Acquisition Corp. AUBURN, WA(Marketwire - November 18, 2008) - Zones, Inc. (NASDAQ: ZONS) announced today that it has entered into an amendment to the merger agreement that it previously entered into with Zones Acquisition Corp. ("ZAC"), which is owned by Firoz H. Lalji, Zones' Chairman of the Board, Chief Executive Officer and majority shareholder. The amended merger agreement provides that each share of Zones common stock (other than those held by Mr. Lalji and certain of his related parties) will be converted into the right to receive $7.00 in cash, without interest and less any applicable withholding taxes. Following the closing of the merger, Zones will become a private company wholly owned by Mr.
